273 S.C. 156 (1979)
255 S.E.2d 347
In the Matter of Eric VAN WINTER, Respondent.
20960
Supreme Court of South Carolina.
May 17, 1979.
Atty. Gen. Daniel R. McLeod and Asst. Atty. Gen. Richard B. Kale, Jr., Columbia, for complainant.
Henry Hammer, Columbia, for respondent.
May 17, 1979.
Per Curiam:
This disciplinary proceeding was initiated after respondent Eric Van Winter was indicted for obstruction of justice and for conspiracy to defraud the United States. Subsequently, respondent plead guilty to both charges and is currently serving two consecutive five (5) year prison sentences.
The Panel and the Executive Committee of the Board of Grievances and Discipline both recommended respondent be permanently disbarred from the practice of law in this State in view of the uncontroverted evidence of his plea of guilty to two serious crimes.
We agree with the findings and recommendations of the Panel and the full Board below and they are affirmed. Respondent is permanently disbarred from the practice of law in this State and he shall within five (5) days from the service of this opinion deliver his certificate of admission to practice to the Clerk of this Court for cancellation.